Citation Nr: 0926152	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-03 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the determination that the character of the appellant's 
discharge is a bar to Department of Veterans Affairs 
benefits.  


REPRESENTATION

Appellant represented by:	Winston P. Alcendor


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The appellant had service from February 1964 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In May 2009, the appellant testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.  After the hearing, the appellant submitted 
additional evidence unaccompanied by a waiver of his right to 
have this evidence initially considered by the RO.

In addition, the Board notes that an appeal consists of a 
timely notice of disagreement with respect to an RO decision, 
followed by the receipt of a timely substantive appeal after 
a statement of the case has been issued.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).  The 
appellant's present claim was denied in a November 2005 
Administrative Decision.  By letter dated November 7, 2005, 
the appellant was notified of the decision.  The statement of 
the case issued in response to his notice of disagreement was 
mailed to him on October 6, 2006.  Thereafter, he filed a 
substantive appeal on February 16, 2007, which was untimely 
as it was filed more than 60 days after October 6, 2006.  In 
a September 2007 letter, the RO notified the appellant that 
his substantive appeal was untimely.  The appellant filed a 
notice of disagreement with that determination in October 
2007.  In an April 2008 letter, the RO found a sufficient 
basis (change of address) for accepting the appellant's 
substantive appeal as timely and scheduled the appellant for 
the Board videoconference hearing noted above.  In Percy v. 
Shinseki, 23 Vet. App. 37 (2009), the United States Court of 
Appeals for Veterans Claims held that 38 U.S.C.A. 
§ 7105(d)(3) does not operate as a jurisdictional bar to the 
Board's consideration of a substantive appeal filed more than 
60 days after a statement of the case is mailed.  The Court 
noted that if VA treats an appeal as if it is timely filed, a 
claimant is entitled to expect that VA means what it says.  
Accordingly, the Board will consider the claim.   

The Board further notes that in the November 2005 
Administrative Decision, the RO considered the appellant's 
previously disallowed claim on the merits without 
consideration of whether new and material evidence had been 
presented.  The Board has a legal duty to consider the new 
and material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 
1380 (Fed. Cir. 1996).  Thus, the Board must first review 
whether new and material evidence has been submitted to 
reopen the previously denied claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The procedural history of this case indicates that in a July 
1977 Administrative Decision, the RO determined that VA 
benefits were not payable to the appellant based on his 
clemency discharge of February 4, 1977.  The RO explained 
that VA regulations provided that a discharge or release from 
the service by reason of the sentence of a general court-
martial was a bar to benefits and that a clemency discharge 
did not entitle or reinstate entitlement to benefits 
administered by the VA.  
In the notice of decision letter dated in July 1977, the 
appellant was advised of the unfavorable determination, and 
he was provided with VA Form 1-4107, which explained the 
appellant's procedural and appeal rights.  The appellant did 
not appeal the decision and it became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

In February 1982, the appellant filed a claim for 
compensation benefits.  In a July 1982 letter, the RO advised 
the appellant of the prior denial and the need to submit new 
and material evidence to reopen the claim.  There was no 
further action on the claim.  It appears the appellant filed 
another claim for compensation benefits in May 1995, although 
a copy date stamped in 1995 is not of record.  In 2002 the 
appellant submitted copies of his application, as well as 
page one of a June 1995 letter in which the RO acknowledged 
receipt of the claim and requested further evidence from the 
appellant in light of the characterization of his discharge.  
Also, a November 1995 letter from the RO submitted by the 
appellant in 2002 noted that his claim was continuing to be 
processed.  Thereafter, the claims file reflects that in a 
May 2002 letter, the RO advised the appellant of the prior 
July 1977 denial and reaffirmed that the appellant was not 
eligible for any VA benefits.  He was advised to ask the 
Service Department Discharge Review Board to change the 
character of discharge and provided the forms for him to do 
so. 

In July 2005, the appellant filed the present claim.  The 
Board notes that a decision of the RO becomes final and is 
not subject to revision on the same factual basis unless a 
notice of disagreement is filed within one year of the notice 
of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  VA must review all 
of the evidence submitted since the last final rating 
decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
In this case, the Board observes that the last final denial 
is the July 1977 Administrative Decision when the appellant 
was notified of his appeal rights but declined to appeal.  
Accordingly, evidence submitted since this decision is to be 
considered for purposes of determining whether the claim may 
be reopened.  

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in claims to reopen, the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  As the claim was 
not developed as a claim to reopen, the appellant has not 
been provided with notice that complies with Kent or provided 
notice of the relevant statutes and regulations regarding new 
and material evidence.  Thus, corrective action addressing 
this matter should be provided on remand.

In a May 2009 statement (and in prior statements), the 
appellant maintained that he requested a change of character 
of discharge from the Service Department Discharge Review 
Board and Service Department Board for Correction of Military 
Records.  The claims file reflects that a March 2006 decision 
of the Board for Correction of Naval Records is of record.  
There, however, is no decision from the Discharge Review 
Board.  The appellant's application for a review by the 
Discharge Review Board is of record but appears to be an 
original unlike the application he submitted to the Board for 
Correction, which is a copy.  Thus, it is not clear if this 
application was even submitted to the Discharge Review Board 
by the appellant.  In any event, to ensure all existing 
pertinent evidence is of record, the Discharge Review Board 
should be contacted for a status update or disposition of the 
reported application for an upgrade of the appellant's 
discharge characterization.

As a final matter, the Board notes that the appellant's 
representative, Winston P. Alcendor has represented several 
other claimants before the Board, but does not appear to be 
listed as an accredited agent on the Office of General 
Counsel's website.  In this regard, pursuant to 38 C.F.R. 
§ 20.605(b) and (d), a person is authorized to be a 
representative for a particular claim, but may represent only 
one appellant.  If an individual has been recognized as a 
representative for one appellant and wishes to represent 
another appellant, he must obtain permission to do so from 
the Office of the General Counsel.  See 38 C.F.R. 
§ 14.630(a), (b) ("Any person may be authorized t o prepare, 
present, and prosecute one claim. ... Representation may be 
provided by an individual pursuant to this section one time 
only.").  On remand, the RO/AMC should contact Office of 
General Counsel to determine whether Winston P. Alcendor is 
authorized to represent claimants before VA.  If not, 
appropriate action should be taken to advise the appellant 
and Mr. Alcendor of such.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Office of General Counsel 
to inquire whether Mr. Alcendor is 
authorized to represent claimants before 
VA.  If not, appropriate action should be 
taken to advise the appellant and Mr. 
Alcendor of such. 

2.  Send the appellant a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes a description of 
the evidence needed to substantiate the 
claim based on new and material evidence 
by informing him of the element required 
to establish eligibility to VA benefits 
that was found insufficient in the July 
1977 denial (i.e., evidence of an 
honorable discharge or discharge under 
honorable conditions issued through a 
board for correction of records 
established under authority of 10 U.S.C. 
§ 1552 or evidence of an honorable or 
general discharge under authority of 10 
U.S.C. § 1553), as outlined by the Court 
in Kent.

3.  Contact the Navy Council of Personnel 
Boards and request the status or 
disposition of the appellant's reported 
application for an upgrade of his 
discharge characterization.  The reply or 
copies of formal dispositions from the 
agency must be associated with the claims 
folder.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative, if any, should be issued 
a supplemental statement of the case, to 
include the relevant statutes and 
regulations regarding new and material 
evidence, and given an opportunity to 
respond before the case is returned to 
the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




